Citation Nr: 0024937	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a service-connected 
shell fragment wound of muscle group III of the left shoulder 
with secondary osteoarthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied a rating in excess of 20 
percent for a shell fragment wound of muscle group III of the 
left shoulder with secondary osteoarthritis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected shell fragment wound of 
muscle group III of the left shoulder with secondary 
osteoarthritis is manifested by slight left shoulder tissue 
loss, "squaring" of the veteran's left shoulder due to mild 
atrophy of the left shoulder deltoid muscle and range of 
motion limited by pain to 100 degrees both of abduction and 
flexion.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for a shell 
fragment wound of muscle group III of the left shoulder with 
secondary osteoarthritis have been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.56, 
4.71, Diagnostic Codes 5003, 5010, 4.73, Diagnostic Code 5303 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for a 
service-connected shell fragment wound of muscle group III of 
the left shoulder with secondary osteoarthritis because the 
disorder is more disabling than contemplated by the current 
20 percent disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for a shell fragment wound 
of muscle group III of the left shoulder by a December 1954 
rating decision which also assigned a noncompensable 
disability rating.  After the veteran also was diagnosed with 
osteoarthritis of the left shoulder secondary to the service-
connected disorder, in May 1992 the RO recharacterized the 
disorder and raised the disability rating to 10 percent 
pursuant to DCs 5303 and 5010.  In April 1996 the RO 
increased the disability rating for the shell fragment wound 
of muscle group III of the left shoulder with secondary 
osteoarthritis to 20 percent pursuant to the same DCs, noting 
medical evidence of entry and exit scars, pain, stiffness and 
crepitus upon movement and full range of motion.

Since the April 1996 rating the decision the veteran 
underwent three VA examinations in February 1998 and VA 
treatment from October 1998 to February 1999.  The joints 
examination report notes that the veteran is right handed and 
that his left (non-dominant) shoulder range of motion was as 
follows:  100 degrees both of abduction and flexion with 
motion limited by pain, and 90 degrees of both internal and 
external rotation.  The examiner also noted that the veteran 
was forced to retire from his occupation as a farmer because 
of his shoulder pain.  The diagnosis included left shoulder 
degenerative joint disease.  The report of the 
contemporaneous muscle examination discloses slight left 
shoulder tissue loss and confirms loss of function due to 
pain.  The report of the contemporaneous peripheral nerves 
examination disclosed "squaring" of the veteran's left 
shoulder due to mild atrophy of the left shoulder deltoid 
muscle.

Under 38 C.F.R. § 4.73, DC 5303, pertaining to injury of 
Group III (shoulder) muscles, a severe injury warrants a 40 
percent rating on the dominant side and a 30 percent rating 
on the non-dominant side, a moderately severe injury warrants 
a 30 percent rating on the dominant side and a 30 percent 
rating on the non-dominant side, a moderate injury warrants a 
20 percent rating on both sides, and a slight injury does not 
warrant a compensable rating on either side.  The extent of 
muscle disability is determined under objectively confirmed 
symptoms of muscle weakness, fatigue-pain, uncertainty of 
movement, loss of power, lowered threshold of fatigue and 
impairment of coordination.  38 C.F.R. § 4.56 (1999).

Under 38 C.F.R. § 4.71a, DC 5010, pertaining to arthritis due 
to trauma, this disorder must be established by X-ray 
examination and rated as for degenerative arthritis.  Under 
38 C.F.R. § 4.71a, DC 5003, pertaining to degenerative 
arthritis (hypertrophic or osteoarthritis), this disorder 
must be established by X-ray examination and rated under the 
DC appropriate for limitation of motion of the affected 
joints.  If limitation of motion of the affected joints is 
noncompensable, a 10 percent rating is warranted for each 
major joint or group of minor joints to be combined, not 
added under this DC.  Limitation of motion shall be confirmed 
by objective findings including swelling, muscle spasm, 
painful motion and the like.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted for 
arthritis with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations; a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  These ratings are not to be combined with 
ratings pertaining to limitation of motion.

The evidence shows that the veteran's current left shoulder 
symptomatology, including left shoulder tissue loss and mild 
atrophy of the left shoulder deltoid muscle remains slight 
and essentially unchanged from the time of his last rating 
increase.  However, examination reports also document a 
substantial decrease in the range of left shoulder motion 
from normal motion to 100 degrees both of abduction and 
flexion due to the veteran's increasing left shoulder pain.  
VA regulations define normal abduction and flexion as 180 
degrees.  38 C.F.R. § 4.71, Plate I.  Therefore, the latest 
VA examination reports a recent, nearly 50 percent loss of 
left shoulder range of motion due to muscle pain attributable 
to the service-connected left shoulder disorder.  The Board 
finds the increasing left shoulder symptomatology consistent 
with severe disability, thereby supporting a 30 percent 
rating under the only applicable DCs.  See 38 C.F.R. §§ 4.56, 
4.71, DCs 5003, 5010, 4.73, DC 5303.

In reaching its decision the Board has carefully considered 
the history of the veteran's left shoulder injury and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization 
beyond that contemplated by the rating schedule, as to render 
application of the regular schedular standards impractical 
and warrant extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 30 percent rating for a shell fragment wound of muscle 
group III of the left shoulder with secondary osteoarthritis 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

